Order entered October 25, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00851-CR

                               RYAN REAGOR REDD, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F16-00007-H

                                              ORDER
        The reporter’s record was due September 6, 2016. We granted a thirty-day extension

upon the request of court reporter Crystal Jones, making the reporter’s record due October 6,

2016. To date, the reporter’s record has not been filed and we have had not communication from

Ms. Jones.

        Therefore, we ORDER Crystal Jones to file the reporter’s record in this appeal within

FIFTEEN DAYS of the date of this order. If the reporter’s record is not filed by the date

specified, the Court will utilize its available remedies, which may include ordering that Crystal

Jones not sit as a court reporter until she files the reporter’s record in this appeal.
           We DIRECT the Clerk to send copies of this order to the Honorable Robert Burns,

Presiding Judge, Criminal District Court No. 1; Crystal Jones, court reporter; and counsel for all

parties.



                                                    /s/     ADA BROWN
                                                            JUSTICE